Name: Commission Implementing Decision (EU) 2018/500 of 22 March 2018 on the compliance of the proposal to establish the Alpine-Western Balkan rail freight corridor with Article 5 of Regulation (EU) No 913/2010 of the European Parliament and of the Council (notified under document C(2018) 1625)
 Type: Decision_IMPL
 Subject Matter: land transport;  economic geography;  European construction;  organisation of transport;  transport policy;  regions and regional policy
 Date Published: 2018-03-26

 26.3.2018 EN Official Journal of the European Union L 82/13 COMMISSION IMPLEMENTING DECISION (EU) 2018/500 of 22 March 2018 on the compliance of the proposal to establish the Alpine-Western Balkan rail freight corridor with Article 5 of Regulation (EU) No 913/2010 of the European Parliament and of the Council (notified under document C(2018) 1625) (Only the Bulgarian, Croatian, English, German and Slovenian texts are authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision (EU) 2017/1937 of 11 July 2017 on the signing, on behalf of the European Union, and provisional application of the Treaty establishing the Transport Community (1) and in particular Article 3 of this Treaty, Having regard to Regulation (EU) No 913/2010 of the European Parliament and of the Council of 22 September 2010 concerning a European rail network for competitive freight (2), and in particular Article 5(6) thereof, Whereas: (1) In accordance with Article 5(5) of Regulation (EU) No 913/2010, the ministries responsible for rail transport in Austria, Bulgaria, Croatia, Serbia and Slovenia jointly sent a letter of intent to the Commission, which it received on 16 November 2017. The letter included a proposal to establish a new rail freight corridor, called the Alpine-Western Balkan corridor, on the territory of those four Member States and of Serbia. (2) The Commission examined the proposal included in the letter of intent pursuant to Article 5(6) of Regulation (EU) No 913/2010 and considers the proposal to be in compliance with Article 5 of that Regulation for the reasons set out below. (3) Annex I.2 to the Transport Community Treaty signed between the Union and the South East European Parties provides for a legal basis for Serbia to participate in rail freight corridors by mentioning Regulation (EU) No 913/2010 among applicable provisions of Union law. On 24 November 2017 Serbia ratified the Transport Community Treaty which has been applied provisionally since 27 November 2017. Serbia has committed itself to transposing the relevant Union legislation into national legislation in accordance with the Transport Community Treaty, and in any event prior to the establishment of the proposed rail freight corridor. (4) The Commission considers that the criteria set out in Article 4 of Regulation (EU) No 913/2010 have been taken into account in the proposal as follows: point (a): the proposed route connects four Member States, and Serbia; point (b): the implementation of the proposed principal route of the corridor Salzburg  Villach  Ljubljana / Wels/Linz  Graz  Maribor  Zagreb  Vinkovci/Vukovar  Tovarnik  Beograd  Sofia  Svilengrad (Bulgarian-Turkish border) would for most of its length utilise lines that are, as regards the Member States concerned, part of the TEN-T core network, and, as regards Serbia, the indicative core network (3). The other sections envisaged for implementing the principal route are part of the comprehensive network. In addition, the central part of RNE corridor C11 includes the main route of the proposed rail freight corridor from Salzburg to the Bulgarian/Turkish border; point (e): the proposed corridor will complement the existing rail freight corridors in the South-Eastern European region, notably by providing access to regions so far not covered by the network of rail freight corridors. It will also provide an alternative routing to two existing rail freight corridors, namely the rail freight corridors Orient/East-Mediterranean and Rhine Danube, which will enhance the options for cross-corridor contingency management based on additional diversionary routes, thereby enhancing the resilience of rail freight in particular in the case of major disruptions; point (f): the route proposed is a key rail axis for freight in the Western Balkans region. In the past, significantly higher volumes than the estimated current freight volumes on the most heavily used sections were shipped along the corridor. There is indeed an important potential to develop rail freight transport, that is to say, modal shift or development of overall transport volumes, for the two submarkets the Alpine-Western Balkan rail freight corridor can serve: on the one hand, freight transport within the regions directly served by the corridor and between these regions and other parts of Europe, and, on the other hand, freight transport transiting the corridor on its entire length. In particular, the corridor can serve the noticeable demand for intermodal rail freight services between the Union and Turkey; point (g): the corridor will create the basis for better interconnections between Member States and European third countries since it will include Serbia and facilitate the connection with Turkey at the Bulgarian-Turkish border, providing a direct link between Western/Central Europe and Turkey; point (h): potential applicants were consulted during summer 2017 on the establishment of the Alpine-Western Balkan rail freight corridor. 20 companies expressed their support, as documented in Annex III to the letter of intent. Among those undertakings 13 were railway undertakings, three intermodal operators, three freight forwarders and one vehicle owner; point (i): the proposed corridor provides direct access to major terminals in the Member States concerned. Intermodal interfaces with the Danube and the Sava rivers are provided in different locations. In addition, access to sea ports, in particular the ports of Koper and Rijeka, is provided through the connection with other rail freight corridors. (5) The infrastructure managers concerned have expressed their support for this new rail freight corridor in a joint letter of support, as documented in Annex II to the letter of intent. (6) The measures provided for in this Decision are in accordance with the opinion of the Committee established pursuant to Article 21 of Regulation (EU) No 913/2010, HAS ADOPTED THIS DECISION: Article 1 The letter of intent received on 16 November 2017 concerning the establishment of the Alpine-Western Balkan rail freight corridor, jointly sent to the Commission by the ministries responsible for rail transport in Austria, Bulgaria, Croatia, Serbia and Slovenia, and proposing the route Salzburg  Villach  Ljubljana / Wels/Linz  Graz  Maribor  Zagreb  Vinkovci/Vukovar  Tovarnik  Beograd  Sofia  Svilengrad (Bulgarian-Turkish border) as the principal route for the Alpine-Western Balkan rail freight corridor is in compliance with Article 5 of Regulation (EU) No 913/2010. Article 2 This Decision is addressed to the Republic of Bulgaria, the Republic of Croatia, the Republic of Austria, the Republic of Slovenia and the Republic of Serbia. Done at Brussels, 22 March 2018. For the Commission Violeta BULC Member of the Commission (1) OJ L 278, 27.10.2017, p. 1. (2) OJ L 276, 20.10.2010, p. 22. (3) Commission Delegated Regulation (EU) 2016/758 of 4 February 2016 amending Regulation (EU) No 1315/2013 of the European Parliament and of the Council as regards adapting Annex III thereto (OJ L 126, 14.5.2016, p. 3).